Pfeifer, J.,
dissenting-.
{¶ 45} The good news is that the damage done by R.C. 3937.18(E)(2) was limited, the statute having been repealed after three years. The bad news is that this court finds nothing constitutionally offensive about that short-lived statute’s unequal treatment of Ohioans. Thus, the repeal of R.C. 3937.18(E)(2) did not come soon enough for Elizabeth Burnett. She is left to suffer the consequences of the General Assembly’s dark view of the citizens of Ohio as persons who willingly injure family members by purposely causing automobile accidents in order to collect insurance payouts.
{¶ 46} The majority does not face the task of determining whether the General Assembly had a rational basis for instituting former R.C. 3937.18(E)(2), because the majority finds that the statute did not create classifications. But here are the classifications: A family member cannot purchase an insurance policy that could provide her uninsured-motorist coverage for injuries caused by another family member’s negligence; any other citizen can purchase an insurance policy that would provide uninsured-motorist coverage for that same driver’s negligence.
{¶ 47} For instance, Passengers A and B are riding in a car driven by Driver. Driver is the spouse of Passenger A. Passenger B is unrelated to Driver. Former R.C. 3937.18(E)(2) states:
{¶ 48} “(E) As used in this section, ‘uninsured motor vehicle’ and ‘underinsured motor vehicle’ do not include any of the following motor vehicles:
{¶ 49} “ * * *
{¶ 50} “(2) A motor vehicle owned by, furnished to, or available for the regular use of a named insured, a spouse, or a resident relative of a named insured.” 148 Ohio Laws, Part IV, 8580.
{¶ 51} Passenger A can purchase no policy that would provide uninsured-motorist coverage for injuries she suffered because of the negligence of Driver. As long as her spouse was driving the vehicle, any vehicle, she could not be covered by an uninsured-motorist policy, pursuant to R.C. 3937.18(E)(2). Passenger B, on the other hand, could have purchased a policy that would have provided such coverage. Two persons, both passengers, treated differently by law.
{¶ 52} Whether the General Assembly had a rational basis for imposing such unequal treatment is an issue the majority decided it need not reach. Good for the majority. It does not have to attribute rationality to the General Assembly’s *503belief in the boogeyman of intrafamilial collusive lawsuits. It does not have to identify an outbreak in Ohio of Munchausen’s Syndrome by Auto. And it does not have to find a rational basis for the General Assembly’s prohibiting Ohioans from fully protecting their family members. When we purchase insurance, we think we are protecting the people dearest to us. It is the very people former R.C. 3937.18(K)(2) excludes from coverage that insurance purchasers believe they are paying to protect. I would hold that there was no rational basis for the General Assembly’s exclusion of those people from uninsured/underinsured-motorist coverage based upon their family relationship.
Anzellotti, Sperling, Pazol & Small Co., L.P.A., James L. Pazol, Robert D. Vizmeg, and Raymond J. Tisone, for appellee.
Day Ketterer, Ltd., Merle D. Evans III, and Jude B. Streb, for appellant.
Paul W. Flowers Co., L.P.A., and Paul W. Flowers; and the DiCello Firm and Robert F. DiCello, urging affirmance for amicus curiae, Ohio Association for Justice.